Exhibit 10.19

C&J ENERGY SERVICES

2015 LONG TERM INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

(Replacement Award)

C&J Energy Services Ltd. (the “Company”), a Bermuda exempted company, hereby
awards to you (the “Grantee”), as of the date set forth on your Bank of America
Merrill Lynch online equity award account (the “Date of Grant”), an award of
restricted shares (the “Award”), consisting of the number of Shares set forth on
your Bank of America Merrill Lynch online equity award account for that date
(the “Restricted Shares”), pursuant to the C&J Energy Services 2015 Long Term
Incentive Plan, as may be amended from time to time (the “Plan”). The Award is
subject to the terms of this Restricted Share Agreement (the “Agreement”) and
the Plan. The Restricted Shares granted hereunder shall be issued in the name of
the Grantee as soon as reasonably practicable after the Date of Grant, pursuant
to the terms herein, and shall be subject to the execution and return of this
Agreement by the Grantee through the electronic signature and/or web-based
approval and notice process authorized by the Company. Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan, unless the context requires otherwise. By executing this
Agreement, the Grantee acknowledges that his or her agreement to the covenants
set forth in Section 6 is a material inducement to the Company in granting this
Award to the Grantee.

The terms and conditions of the Restricted Shares granted hereby, to the extent
not controlled by the terms and conditions contained in the Plan, are as
follows:

1. No Right to Continued Employee Status or Consultant Service

Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of his or her Employee status, or, in the case of a Consultant,
to the continuation of his or her service arrangement, or in either case to
interfere with the right of the Company or any of its Subsidiaries or other
Affiliates to terminate the Grantee’s Business Relationship.

For purposes of this Agreement, “Business Relationship” shall mean service to
the Company or any Subsidiary or other Affiliate (the “Company Entities”), or a
corporation or parent or subsidiary of such corporation assuming or substituting
a new Award for this Award, in the capacity of an Employee, Director or
Consultant, as applicable. Without limiting the scope of the preceding sentence,
it is expressly provided that the Grantee’s Business Relationship shall be
considered to have Terminated at the time of the termination of the “Subsidiary”
or “Affiliate” status under the Plan of the entity or other organization that
employs the Grantee or to which the Grantee provides services as a Consultant.
Any question as to whether and when there has been a Termination of the
Grantee’s Business Relationship, and the cause of such Termination, shall be
determined by the Committee and its determination shall be final.
Notwithstanding the foregoing, the Grantee’s employment will not be deemed to
have Terminated if the Grantee goes on military leave, medical leave or other
bona fide leave of absence, if the leave was approved by one of the Company
Entities in writing and if continued crediting of employment is required



--------------------------------------------------------------------------------

by applicable law, the Company’s policies or the terms of the Grantee’s leave;
provided that the vesting dates set forth in Section 2 below may be adjusted in
accordance with the Company’s policies or the terms of the Grantee’s leave.

2. Vesting; Forfeiture; Effect of Termination of Service

If the Grantee continuously maintains his or her Business Relationship from the
Date of Grant, then the Restricted Shares will vest on the dates specified in
the vesting schedule set forth on your Bank of America Merrill Lynch online
equity award account. Except as otherwise provided in this Agreement or as
otherwise determined by the Committee, if the Grantee’s Business Relationship
Terminates for any reason prior to an applicable vesting date, all Restricted
Shares covered by the Award that are not vested as of the date of such
Termination shall be returned to or cancelled by the Company, and shall be
deemed to have been forfeited by the Grantee. Notwithstanding the foregoing,
upon the earlier of (a) the date of Grantee’s Disability or (b) the date of
Grantee’s death, in either case, prior to any Vesting Date set forth above, all
Restricted Shares covered by the Award that are not vested shall immediately
vest as of the date of such Termination.

3. Restrictions on Transfer

(a) The Restricted Shares subject to this Award may not be sold, transferred,
assigned or otherwise disposed of, and may not be pledged or otherwise
hypothecated (the “Transfer Restrictions”) while the Restricted Shares are
subject to forfeiture to the Company pursuant to Section 2. The Transfer
Restrictions shall lapse on the same schedule under which the Restricted Shares
vest pursuant to the Vesting Schedule.

(b) The foregoing Transfer Restrictions shall not prohibit the sale, transfer or
other disposition of such Restricted Shares pursuant to a definitive agreement
executed by the Company in connection with a Corporate Transaction.

4. Escrow, Delivery of Shares and Restrictive Legend

(a) Certificates or evidence of book-entry Shares representing the Restricted
Shares shall be issued and held by the Company in escrow and shall remain in the
custody of the Company until their delivery to the Grantee or nominee as set
forth herein, subject to the Grantee’s delivery of any document which the
Committee or Company may, in its discretion, require as a condition to the
delivery of Shares to the Grantee or his or her estate, including, but not
limited to delivery of a share power, duly endorsed in blank, relating to the
Restricted Shares.

(b) Certificates or evidence of book-entry Shares representing the Restricted
Shares which have vested and for which the Transfer Restrictions have lapsed
pursuant to Sections 2 and 3 of this Agreement will be delivered to or otherwise
made available to the Grantee (or, at the discretion of the Grantee, joint in
the names of the Grantee and the Grantee’s spouse) or to the Grantee’s nominee
at such person’s request.

 

2



--------------------------------------------------------------------------------

(c) The certificates representing the Restricted Shares acquired pursuant to
this Award shall be subject to such stop transfer orders and other restrictions
as the Committee may deem advisable under the Plan or under applicable state and
Federal securities or other laws, or under any ruling or regulation of any
governmental body or national securities exchange unless an exemption to such
registration or qualification is available and satisfied. The Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

5. Rights as Shareholder

Upon the issuance and delivery of the Restricted Shares to the Grantee and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, the Grantee shall be, unless and until such Restricted Shares are
forfeited pursuant to Section 2 of this Agreement or sold or otherwise disposed
of pursuant to Section 3 of this Agreement, entitled to all rights of a common
shareholder of the Company, including, without limitation, the right to vote
such Restricted Shares and the right to receive all dividends or other
distributions paid or made with respect thereto if, as and when declared by the
Board; provided, however, that any Shares (or property other than cash)
distributed as a dividend shall be subject to the same Vesting Schedule and
subject to the same Transfer Restrictions, and evidenced in the same manner, as
such Restricted Shares.

6. Prohibited Activities

(a) If the Board or the Committee, after full consideration of the facts, finds
by majority vote that the Grantee, either during the period of time in which the
Grantee is employed by the Company Entities or within two (2) years following
the Grantee’s termination of employment with the Company Entities, has engaged
in fraud, embezzlement, theft, commission of a felony, dishonesty, or inimical
conduct that, in each case, adversely affects the Company Entities, the Grantee
shall forfeit the entire Award, whether unvested or vested, and shall return to
the Company any proceeds from the sale of Shares acquired hereunder (but
proceeds received prior to the earlier of (i) the date such prohibited action
first occurred or (ii) one year prior to the date of the Grantee’s termination
of employment with the Company Entities shall not be subject to return). The
decision of the Board or Committee regarding the subject matter of the preceding
sentence shall be final.

During the period of time in which the Grantee is employed by the Company
Entities and for a period of one (1) year following the termination of Grantee’s
employment with the Company Entities, the Grantee agrees that he or she will not
(i) individually or on behalf of his or her subsequent employer or any other
person or entity, directly or indirectly, solicit, divert, or recruit any
employee or officer of the Company Entities or induce any employee of the
Company Entities, to terminate his or her employment, or (ii) directly or
indirectly, as an employee, consultant, principal, agent, trustee or otherwise
engage in any business through a corporation, partnership or other entity that
competes directly with any business that is conducted by the Company Entities
and that (A) the Grantee was directly or indirectly engaged in on behalf of the
Company Entities or (B) the Grantee obtained confidential information regarding
during the course of his or her employment with the Company Entities.

 

3



--------------------------------------------------------------------------------

(b) By accepting this Award, the Grantee acknowledges that the Company Entities
do not have an adequate remedy in damages for the breach by the Grantee of the
conditions and covenants set forth in this Agreement and agrees that the Company
Entities are entitled to and may obtain an order or a decree of specific
performance against the Grantee issued by any court having jurisdiction.

7. Taxation

The Grantee understands that, unless a timely election is made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
when the Restricted Shares are no longer subject to a substantial risk of
forfeiture (i.e., generally when the Restricted Shares vest), the Grantee will
be obligated to recognize income, for Federal, state and local income tax
purposes, as applicable, in an amount equal to the Fair Market Value of the
Shares, determined as of the date the Restricted Shares are no longer subject to
a substantial risk of forfeiture. The acceptance of the Shares by the Grantee
shall constitute an agreement by the Grantee to report such income in accordance
with then applicable law and to cooperate with Company and its subsidiaries in
establishing the amount of such income and corresponding deduction to the
Company and/or its subsidiaries for its income tax purposes.

The Grantee is responsible for all tax obligations that arise in connection with
the Restricted Shares. The Company may withhold from any amount payable to the
Grantee an amount sufficient to cover any Federal, state or local withholding
taxes which may become required with respect to the vesting of the Restricted
Shares or take any other action it deems necessary to satisfy any income or
other tax withholding requirements as a result of the vesting of the Award. The
Company shall have the right to require the payment of any such taxes and
require that the Grantee furnish information deemed necessary by the Company to
meet any tax reporting obligation as a condition to issuing and releasing any
Shares pursuant to the Award. The Committee, in its discretion, may allow the
Grantee, to pay his or her withholding tax obligation in connection with the
vesting of the Restricted Shares, by (x) making a cash payment to the Company,
(y) permitting the purchase (subject to the requirements of Bermuda law) of a
portion of the Shares that have become vested, or (z) surrendering Shares owned
by the Participant prior to vesting of the Award, in each case having an
aggregate Fair Market Value equal to the withholding taxes.

The Grantee hereby acknowledges that, with respect to the grant of Restricted
Shares pursuant to this Award, he or she may file an election with the Internal
Revenue Service, within 30 days of the Date of Grant, under Section 83(b) of the
Code to be taxed on the fair market value of the Restricted Shares as of the
Date of Grant. The Grantee will seek the advice of his own tax advisors as to
the advisability of making such a Section 83(b) election, the potential
consequences of making such an election, the requirements for making such an
election, and the other tax consequences of his Award under Federal, state, and
any other laws that may be applicable. The Company and its agents have not and
are not providing any tax advice to the Grantee.

 

4



--------------------------------------------------------------------------------

8. Securities Laws

Upon the acquisition of the Restricted Shares, the Grantee will make such
written representations, warranties, and agreements as the Committee may
reasonably request in order to comply with securities laws or with this
Agreement. The obligation of the Company to issue and deliver the Restricted
Shares granted hereunder shall be subject to all applicable laws, rules and
regulations, and such approvals by governmental agencies as may be required. The
Grantee hereby agrees not to offer, sell or otherwise attempt to dispose of any
Shares issued to the Grantee pursuant to this Agreement in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, or any other Federal, state or local law, or the laws of
any other country.

9. Notices

Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed (a) if to the Company,
to the Company’s Legal Department and (b) if to the Grantee, at the most recent
address, facsimile number or email contained in the Company’s records.

10. Agreement Subject to Plan; Applicable Law; Disputes.

(a) This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Award
inconsistent with the Plan (including, for the avoidance of doubt, Section 19.5
of the Plan) shall be considered void and replaced with, or construed in
accordance with, the applicable provision of the Plan. The Plan shall control in
the event there shall be any conflict between the Plan and this Agreement, and
it shall control as to any matters not contained in this Agreement. The
Committee shall have authority to make constructions of this Agreement, and to
correct any defect or supply any omission or reconcile any inconsistency in this
Agreement, and to prescribe rules and regulations relating to the administration
of this Award and other Awards granted under the Plan.

(b) This Award shall be construed in accordance with and governed by the laws of
the State of Delaware.

(c) Any dispute, controversy or claim arising out of, or relating to, this
Agreement or the breach, termination or invalidity thereof, shall be settled by
arbitration before a single arbitrator in accordance with the rules of the
American Arbitration Association. The place of arbitration shall be at Houston,
Texas. Nothing herein shall preclude either party from seeking injunctive relief
or other

 

5



--------------------------------------------------------------------------------

provisional remedy in case of any breach hereof, including without limitation
injunctive relief or other provisional remedy to compel arbitration or otherwise
aid said arbitration. The losing party shall bear all the costs of any
proceeding including reasonable attorney’s fees.

11. Headings and Capitalized Terms

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.

12. Severability and Reformation

If any provision of this Agreement shall be determined by a court of law to be
unenforceable for any reason, such unenforceability shall not affect the
enforceability of any of the remaining provisions hereof; and this Agreement, to
the fullest extent lawful, shall be reformed and construed as if such
unenforceable provision, or part thereof, had never been contained herein, and
such provision or part thereof shall be reformed or construed so that it would
be enforceable to the maximum extent legally possible.

13. Binding Effect

This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.

14. Entire Agreement

This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except as otherwise set forth in the Plan (including, for the avoidance of
doubt, Section 19.5 of the Plan) or to the extent that the Plan may be
considered to address the subject matter hereof. If there is any conflict
between this Agreement and the Plan, then the applicable terms of the Plan shall
govern.

15. Waiver

Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.

 

6